DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 2-4, the limitation “wherein the second electric wire member includes second electric wire members, and the first housing recess includes first housing recesses of the holder, the first housing recesses individually housing the second electric wire members” is indefinite or unclear.
 Specification discloses plural wiring members as second electric wire members 50; and single wiring members as a second electrical wiring members (paragraph 0045; and The holders 70 and 100 hold multiple electric wire members 20 and multiple electric wire members 50 in paragraph 0073); therefore, wire members  includes the second electric wire member, not the second electric wire member  includes second electric wire members.
Similar reason applied to “the first housing recess includes first housing recesses of the holder” in claim 2.
In claim 3, the limitations “the first housing recess includes first housing recesses of the holder” is unclear. similar reason as mention in claim 2 apply to  the claim 3.
Claim 4 depends on claim 3 and is rejected by same reason applied to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vacarro et al. (US20200041042, hereinafter Vacarro) in view of Nakai et al. (US20190023199, hereinafter Nakai).
Referring to claim 1,  Vacarro discloses a wire harness (see figures 1A-3   of vacarro) comprising: 
a first electric wire member (first wiring member 30 in figure 3) including a first wire (a first 30) ; 
a second electric wire member (second wiring member 30 in figure 3)  including a second wire (a second 30); 
a tubular member (12) through which the first and second electric wire members extend ( 30 extends from 12); and 
a tubular holder (16) that is attached to a longitudinal end portion of the tubular member (12) and holds the first and second electric wire members (12 holds 30) therein, wherein the holder has a first housing recess that is located in an inner surface of the holder and houses the second electric wire member (recess within 16 holds both 30).
  Vacarro fails to disclose a first flexible wire and a hard wire electrically connected to the first flexible wire; a second flexible wire.

  Nakai discloses a first flexible wire and a hard wire electrically connected to the first flexible wire; a second flexible wire (consider here two wires of 20 wherein first  wire 20 referees a first flexible wire 23 and a hard wire 22 electrically connected at 21; similarly, second wire 20 to a second flexible wire 23 and a second hard wire 22 electrically connected at 21; As shown in FIG. 2, each conductive wire 20 has a rigid wire 22 and a flexible wire 23 whose ends are connected to each other at a connecting portion 21 (paragraph 0024); and In this embodiment, the number of conductive wires 20 provided is a plural (only one of them is shown in FIGS. 2 and 3) (paragraph 0020)).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Vacarro to have wiring member structure as taught by Nakai because paragraph 0031 states, “Each conductive wire 20 includes a rigid wire 22 whose diameter can be easily reduced, and flexible wires 23 that are excellent in terms of flexibility. Accordingly, in the conductive wire 20, the portion that corresponds to the rigid wire 22 has a small diameter, and portions that are to be arranged near electrical devices (the high-voltage battery 11 and the inverter 12) or the like where it is difficult for wires to be arranged are constituted by the flexible wires 23 so that the vehicle mountability is improved”.

Referring to claim 9,  Vacarro in view of Nakai  disclose the wire harness according to claim 1,  wherein the holder is a first holder, 
the wire harness comprises the first holder attached to one of longitudinal end portions of the tubular member, and a tubular second holder attached to the other longitudinal end portion of the tubular member, 
the second holder holds the first and second electric wire members therein, and 
the second holder has a third housing recess that is located in an inner surface of the second holder and houses the second electric wire member (Paragraphs 0025-0026 of Vacarro disclose that the grommet 10 of the present invention may comprise a plurality of cable holding members 16. In some embodiments, the plurality of cable holding members 16 may be integrally coupled to the main body 12 of the grommet 10 and extend radially inwardly from the main body 12. The receptacle 18 of each cable holding member 16  to hold a cable 30. each respective receptacle 18 is sized to hold cables 30).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vacarro,    Nakai , and Moisson et al. (US4421945, hereinafter Moisson).
Referring to claim 5,  Vacarro in view of Nakai  disclose the wire harness according to claim 1, wherein the first electric wire member includes a joint portion at which the first flexible wire is joined to the hard wire (see Nakai in the rejection of claim 1 above).

Vacarro in view of Nakai  fail to disclose the holder holds the first electric wire member at opposite sides of the joint portion in a longitudinal direction of the first electric wire member.
Moisson discloses the holder holds the first electric wire member at opposite sides of the joint portion in a longitudinal direction of the first electric wire member (see holder having opposite holding portions connected by connection bar holding one or plural electric wire members at opposite sides of the joint portion in figures 1 and  3; From FIG. 3 it can be seen that the three cores 12 of a telephone cable are connected by splicing (not shown) to the three cores 12 of a second telephone cable 13. The cable cores 12 have been stripped of insulation 14 for the splicing and the entire stripped area, the junction 15 of the cores 12, lies between the blocks 3. The cable cores 12 lying in the channels have not been stripped).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Vacarro in view of Nakai  to have  a holder extending at opposite side of the joint portions of wring members as taught by Moisson because  this type of arrangement would provide cover, insulate, support and weatherproof a metal joint between adjacent cables or wires in the most compact, economically effective, and non labour intensive manner.

Referring to claim 6,  Vacarro in view of Nakai  and Moisson disclose the wire harness according to claim 5, wherein the holder includes: 
a first holding section that holds the first flexible wire, which extends partially in the longitudinal direction of the first electric wire member, the first holding section also holding the second electric wire member; 
a second holding section that holds the hard wire, which extends partially in the longitudinal direction of the first electric wire member, the second holding section also holding the second electric wire member; and 
a connection section connecting the first holding section to the second holding section (see Moisson in the rejection of claim 5 above wherein Moisson’s  holder having opposite holding portions connected by connection bar holding plural electric wire members at opposite sides of the joint portion in figures 1 and  3).

Referring to claim 7,  Vacarro in view of Nakai  and Moisson disclose the wire harness according to claim 6, wherein 
the first flexible wire includes a core wire (41) including metal strands and a first insulation coating (42) covering an outer circumference of the core wire, 
the hard wire includes a single core wire (31) including a single conductor and a second insulation coating (32) covering an outer circumference of the single core wire, 
the joint portion (at 21) includes a structure in which a section of the core wire that is exposed from an end of the first insulation coating is joined to a section of the single core wire that is exposed from an end of the second insulation coating, 
the first electric wire member includes a covering member (covering at 21) covering the joint portion (Joint at 21), the covering member covers an outer circumference of the first insulation coating and an outer circumference of the second insulation coating (see figure 2 of Nakai; paragraphs 0025-0027 mentions that  Each rigid wire 22 has a first core wire 31 and a first insulating coating 32. The first core wire 31 of this embodiment is constituted by a single-core wire with a solid internal structure. Each flexible wire 23 has a second core wire 41; The second core wire 41 of this embodiment is a twisted wire constituted by a plurality of conductive wires (copper wires, aluminum wires, etc.). The second insulating coating 42 ), and the second holding section holds a section of the covering member that covers the outer circumference of the second insulation coating, which extends partially in the longitudinal direction of the first electric wire member. An end of the second core wire 41 exposed from the second insulating coating 42 is connected at the connecting portion 21 to an end of the first core wire 31 exposed from the first insulating coating 32. Accordingly, the second core wire 41 and the first core wire 31 are electrically connected to each other.) and 
the second holding section holds a section of the covering member that covers the outer circumference of the second insulation coating, which extends partially in the longitudinal direction of the first electric wire member (102 of one of holding sections in figure 9 holding a portion of covering 107 of Joint at the one of holding sections in figures 8-9 of Moisson).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vacarro,    Nakai , and Nakazumi et al. (US20200062197, hereinafter Nakazumi).

Referring to claim 8,  Vacarro in view of Nakai  disclose the wire harness according to claim 1, but fail to disclose further comprising: 
a fixing member that fixes the first and second electric wire members to the holder, wherein 
the holder includes a first engagement portion  that engages with the tubular member and a fixing portion that is located outside the tubular member, 
the tubular member includes a second engagement portion that engages with the first engagement portion, and 
the fixing member fixes the first and second electric wire members to the fixing portion.

Nakazumi disclose a fixing member (90, see figure 9 of Nakazumi) that fixes the first and second electric wire members (60)  to the holder (20), further comprising: wherein 
the holder (20, see figure 8 of Nakazumi) includes a first engagement portion (22)  that engages with the tubular member (40, see figure 9) and a fixing portion (32) that is located outside the tubular member (40),
 the tubular member (40) includes a second engagement portion (41)  that engages with the first engagement portion (40), and 
the fixing member (90) fixes the first and second electric wire members (60) to the fixing portion (32).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Vacarro in view of Nakai  to have  fixing and engagement  arrangement as taught by Moisson because   the respective wires 60 do not become loose from each other and are fixed to the tongue piece  with their movement restricted and  engagement portion to align wires in the corresponding routing spaces  within the tubular member, and to fix or hold together the tubular member and holder at specific position.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazumi et al. (US20200062197, hereinafter Nakazumi) in view of Ambo et al. (US20090305568, hereinafter Ambo).

Referring to claim 10, Nakazumi discloses a wire harness (figures 2-7 of Nakazumi) comprising: a bundle of electric wire members; 
a tubular member (40) surrounding a certain length of the bundle of electric wire members (60), the tubular member including an axis (a longitudinal axis of 40), a first axial open end, a second axial open end (two opposite open ends of 40), and a radially inward surface (radially inner surface of 40), wherein the bundle of electric wire members includes two ends drawn out from the first and second axial open ends, respectively (two ends of 60 drawn out from the first and second axial opposite open ends of 40); and 
an electronic wire reception plug (20) fitted in the first axial open end of the tubular member (one of the end of 40), wherein one of the first axial open end of the tubular member and the electronic wire reception plug includes a key (opening 41) and the other includes a key protrusion (22) corresponding to the key (opening 41), the key groove and the key protrusion (22 and 41) are configured to prevent the electronic wire reception plug (20) from rotating relative to the first axial open end of the tubular member (40) and to define a plugging depth of the electronic wire reception plug ( a depth of 20) relative to the tubular member (40) in the axial direction of the tubular member, 
the electronic wire reception plug (outward surface of 20) includes a radially outward surface corresponding to or being in direct surface contact with the radially inward surface of the tubular member (corresponding to inward surface of 40), and a radially inward surface including or forming electronic wire reception grooves configured to receive the electric wire members, respectively (plural 28 intended to use to receive plural 60, figures 2 and 4; Note: “configure to” defines only intended use or can able to ) .
Nakazumi fails to discloses a key opening is a key groove.
Ambo discloses wherein one of the first axial open end of the tubular member and the electronic wire reception plug includes a key groove  (41i) and the other includes a key protrusion corresponding to the key groove (paragraph 0072 states, “On an inner wall of the small diameter portion 46 b there is formed a guide projection, not shown in the drawing, being fit into the positioning guide recess 41i of the holding body 41”).

It would have been obvious design choice that to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Vacarro in view of Nakai  to have  groove in tubular member as taught by Ambo instead of hole because the holding body  is fixed with respect to the protection case  by means of the guide projection; and to position without any connection or positional error or allowable error  by positioning at a correct point.

Referring to claim 11, Nakazumi in view of Ambo disclose the wire harness according to claim 10, wherein the radially inward surface of the electronic wire reception plug includes electric wire separator projections (projections 29 in figures 2 and 4 of Nakazumi), each formed between adjacent two of the electronic wire reception grooves and configured to separate the electronic wires one another in a circumferential direction of the tubular member (paragraph 0031 of Nakazumi states, “The main body 21 is provided with (i) three routing spaces 28 into which the respective wires 60 can be individually inserted and (ii) partitioning walls 29 that partition the respective routing spaces 28. One of the three routing spaces 28 is connected to the split groove 27”).

Referring to claim 12, Nakazumi in view of Ambo disclose the wire harness according to claim 10, wherein the total number of the electronic wire reception grooves of the electronic wire reception plug is equal to the total number of the electric wire members extending through the tubular member  (paragraph 0031 of Nakazumi states, “The main body 21 is provided with (i) three routing spaces 28 into which the respective wires 60 can be individually inserted and (ii) partitioning walls 29 that partition the respective routing spaces 28. One of the three routing spaces 28 is connected to the split groove 27”).

Referring to claim 13, Nakazumi in view of Ambo disclose the wire harness according to claim 10, wherein the electronic wire reception grooves each have a groove length corresponding to the plugging depth of the electronic wire reception plug with respect to the tubular member (see figure 2 and 4 of Nakazumi; note: it is not clear that the electronic wire reception grooves each have a groove length related to the plugging depth of the electronic wire reception plug with respect to the tubular member ).

Referring to claim 14, Nakazumi in view of Ambo disclose the wire harness according to claim 10, wherein one of the electronic wire reception grooves is a radially extending slit that opens in the radially outward surface of the electronic wire reception plug, and the electric wire members each are inserted to the electronic wire reception plug through the radially extending slit from the radially outward surface of the electronic wire reception plug  (paragraph 0031 of Nakazumi states, “The main body 21 is provided with (i) three routing spaces 28 into which the respective wires 60 can be individually inserted and (ii) partitioning walls 29 that partition the respective routing spaces 28. One of the three routing spaces 28 is connected to the split groove 27”)..

Referring to claim 15, Nakazumi in view of Ambo disclose the wire harness according to claim 10, wherein the electronic wire reception plug is snug fitted in the first axial open end of the tubular member (see figures of Nakazumi and Ambo wherein the electronic wire reception plug is snug fitted in the first axial open end of the tubular member).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847